                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


UNITED STATES OF AMERICA


v.                                                 Case No.: 3:21-cr-00071-01


ABDUL OSUMANU



                                        ORDER

       On the 8th day of June 2021, pursuant to an indictment, came the United States of

America, by Kathleen Roberson, Assistant United States Attorney, and counsel for

defendant, David Bungard, Assistant Federal Public Defender, for an arraignment. Also

present was Lilla Adkins, United States Probation Officer. Defendant executed a waiver

of his personal appearance at the arraignment which was accepted by the Court. (ECF No.

18).

       The Court advised that as a citizen of Ghana, it is mandatory that defendant’s

consular officer be notified of his arrest. The mandatory consular notification was

provided to counsel for defendant to be executed and filed with the Court. In accord with

the Due Process Protections Act and Rule 5(f) of the Federal Rules of Criminal Procedure,

this Court confirms the United States’ obligation to disclose to the defendant all

exculpatory evidence, that is, evidence that favors the defendant or casts doubt on the

United States’ case, as required by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,

and hereby ORDERS the United States to do so. Failure to disclose exculpatory evidence

in a timely manner may result in serious consequences, including, but not limited to,
exclusion of evidence, adverse jury instructions, dismissal of charges, contempt

proceedings, disciplinary action, or sanctions by the Court.

       A plea of not guilty to the charges in the indictment was entered. The parties

agreed to standard discovery, and the Court provided the parties with the pre-trial and

trial schedule.

       Defendant was granted pretrial release on June 1, 2021, pursuant to 18 U.S.C. §

3142(c), and it is ORDERED that defendant shall continue on pretrial release subject to

the conditions set forth in the Order Setting Conditions of Release previously entered by

the Court. (ECF No. 14).

       The Clerk is directed to transmit a copy of this Order to the defendant, counsel of

record, the Probation Department, and the United States Marshals Service.

                                         ENTERED: June 8, 2021
